 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON HOLLENBECK,                                  No. 2:18-cv-1317 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    YOLO COUNTY,
15                       Defendant.
16

17          Plaintiff is a state inmate who filed this civil rights action pursuant to 42 U.S.C. § 1983

18   together with a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19   However, the certificate portion of the request which must be completed by plaintiff’s institution

20   of incarceration has not been filled out. Also, plaintiff has not filed a certified copy of his inmate

21   trust account statement for the six-month period immediately preceding the filing of the

22   complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a

23   completed in forma pauperis application and a certified copy in support of his application.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff shall submit, within thirty days from the date of this order, a completed

26   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

27   of Court;

28          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
                                                        1
 1   Forma Pauperis By a Prisoner; and

 2            3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 3   his inmate trust account statement for the six-month period immediately preceding the filing of

 4   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 5   this action be dismissed without prejudice.

 6   Dated: October 29, 2018

 7

 8

 9

10
     /DLB7;
11   DB/Inbox/Routine/holl1317.3c+new

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
